DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that …conceded by the examiner, Bergstedt fails to disclose the plurality of apertures, and therefore Bergstedt necessarily fails to disclose “a first connection portion between a first aperture from the first plurality of apertures and an adjacent second aperture from the first plurality of apertures, ... a second connection portion between a first aperture from the second plurality of apertures and an adjacent second aperture from the second plurality of apertures, the examiner disagrees. It appears that applicant in conflating two separate issues. As an initial matter, it is clear that Bergstedt discloses a plurality of apertures (trench Fig. 5:45-1 and Fig. 5:45-2). See page 3 of the Office action dated 08/19/2021. Additionally, as previously stated by the examiner, while Bergstedt does not explicitly disclose a plurality of first and a plurality of second apertures, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a plurality of first and a plurality of second 
Moreover, as shown in at least Fig. 10 reproduced below, Bergstedt discloses a plurality of first and a plurality of second apertures as discussed in at least paragraph 45. Bergstedt states that “As previously mentioned, the heating elements 270, substrate 215, trenches 245, heat sink 280, and other similar components may be constructed in the same fashion and serve to provide the same functions as in the CF-PCR device 10 embodiment, the differences only being the pattern of the fluidic structures, location of the thermal regions and/or trenches, and specific pump functions.” Therefore the embodiments of Figs. 4 and 10 are analogous. A plurality of first and a plurality of second apertures is also shown in Fig. 9 as cited in the previous rejection.

    PNG
    media_image1.png
    507
    659
    media_image1.png
    Greyscale

Assuming arguendo that trenches 245 as shown in Fig. 10 are not considered to be a plurality of first and a plurality of second apertures, the examiner maintains that absent unexpected prima facie obvious to provide a plurality of first and a plurality of second apertures.
In response to applicant’s argument that …Bergstedt discloses only a single long aperture on each side of the device with no connecting structures between apertures, the examiner disagrees. As interpreted by the examiner, the connection portion as claimed by applicant is merely a break in structure and not a separate physical element. In other words, a portion of the substrate that does not comprise an aperture. This is shown in applicant’s drawings at Fig. 5:5652. As disclosed in the previous rejection, the portions (temperature regions 40A, 40B and 40C) on either side of trenches 45 serve as a connection portion, see Figs. 4 and 10. Bergstedt states that trenches 45 are formed between temperature regions 40 for thermal isolation, see paragraph 32. Therefore, Bergstedt implicitly discloses a connection portion.
In response to applicant’s argument that Bergstedt offers no suggestion whatsoever for the different lengths of the apertures, the examiner disagrees. Bergstedt discloses in paragraph 45 that the pattern and location of the trenches may vary. Therefore, the examiner maintains that while Bergstedt does not explicitly disclose second aperture having a second length, the second length being different from the first length, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide second aperture having a second length, the second length being different from the first length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
In response to applicant’s argument regarding claims 7 and 8, Fig. 9 (reproduced below) of Bergstedt shows a first plurality, a second plurality and a third plurality of apertures.

    PNG
    media_image2.png
    517
    1148
    media_image2.png
    Greyscale

Furthermore, as disclosed above, the examiner maintains absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a third plurality of apertures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt et al. (hereinafter Bergstedt) US 2014/0051159 as cited in the IDS dated 05/25/2021.
Regarding claim 1, Bergstedt discloses a flow member (flow feature layer 25) defining a plurality of flow channels (Fig. 4:35 and Fig. 11:235) within which a sample can flow as discussed in at least paragraphs 30 and 42-44, the flow member including an amplification portion (thermal regions Fig. 4:40A, Fig. 4:40B, Fig. 4:40C and thermal regions Fig. 9:40A, Fig. 9:40B, Fig. 9:40C) as discussed in at least paragraphs 30, 32 and  43-44; and a circuit board assembly (Logic circuits to control heaters are formed on the substrate 15 by silicon processing) coupled to the flow member 
aperture (trench Fig. 5:45-2), the first aperture separating a first portion of the substrate from a second portion of the substrate, the second of aperture separating the second portion of the substrate from a third portion of the substrate as discussed in at least paragraphs 30 and 41 and shown in at least Figs. 4 and 5, the substrate including a first connection portion between a first aperture and an adjacent second aperture, the first aperture having a first length, the substrate including a second connection portion between a second aperture and an adjacent second aperture as shown in Fig. 5 reproduced below; and the heater coupled to the second portion of the substrate between the substrate and the amplification portion of the flow member as shown in Figs. 5 and 9, the heater configured to heat the amplification portion of the flow member to an amplification temperature as discussed in at least paragraph 44.

    PNG
    media_image3.png
    440
    787
    media_image3.png
    Greyscale

Bergstedt does not explicitly disclose a plurality of first and second apertures. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a plurality of first and second apertures, since it has been held that mere duplication of the 
Bergstedt does not explicitly disclose second aperture having a second length, the second length being different from the first length. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide second aperture having a second length, the second length being different from the first length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
Regarding claim 2, Bergstedt discloses wherein the circuit board assembly includes a processor (control system 100) configured to control power supplied to the heater to maintain the amplification portion of the flow member at the amplification temperature as discussed in at least paragraph 35-36 and 40-41.
Regarding claim 3, Bergstedt discloses wherein the flow member, the circuit board assembly, and the heater are collectively configured to amplify a nucleic acid within the sample via a thermal cycling amplification or an isothermal amplification discussed in at least paragraphs 30 and 44.
Regarding claim 4, Bergstedt discloses wherein the plurality of flow channels are curved as shown in Fig. 4.
Regarding claim 5, Bergstedt discloses wherein: the plurality of flow channels form a serpentine flow path as shown in Fig. 4; the flow member and the heater are collectively configured to thermally cycle the sample flowing through the serpentine flow path to amplify a nucleic acid within the sample as discussed in at least paragraph 44.
claim 6, Bergstedt discloses wherein the first aperture and the second each extend entirely through the substrate as shown in Fig. 5.
Regarding claim 7, Bergstedt does not explicitly disclose wherein the substrate defines a third plurality of apertures, the third plurality of apertures separating the third portion of the substrate from a fourth portion of the substrate, the flow member being offset from the fourth portion of the substrate.
Bergstedt does not explicitly disclose a plurality of third apertures. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a plurality of third apertures resulting in a fourth portion of the substrate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Additionally, it would have also been obvious to one having ordinary skill in the art a to provide a flow member that is offset from a fourth portion of the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 8, Bergstedt does not explicitly disclose wherein a first aperture from the third plurality of apertures is nonparallel to each of the first aperture from the first plurality of apertures and the first aperture from the second plurality of apertures. However, absent unexpected results, it would have also been obvious to one having ordinary skill in the art a to provide a third plurality of apertures that is nonparallel to each of the first aperture from the first plurality of apertures and the first aperture from the second plurality of apertures, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
claim 10, Bergstedt discloses a housing (Fig. 1:10) of a molecular diagnostic test device, the flow member and the circuit board assembly being coupled within the housing as discussed in at least paragraph 30.
Regarding claim 21, Bergstedt discloses wherein the heater [270] is aligned with at least one flow channel [235] from the plurality of flow channels as discussed in at least paragraph 32 and 45; and shown in Fig. 10.
Bergstedt also discloses in paragraph 32 that, It will be appreciated that the depicted arrangement of heating elements 70 is only for purposes of illustration and thus should not be considered limiting, and that any number of heater elements and arrangement thereof on the substrate 15 can be used. 
Therefore, in the alternative, it would have been prima facie obvious to align the heater with at least one flow channel from the plurality of flow channels. See MPEP §2144.04 (VI-C).
Regarding claim 22, Bergstedt discloses wherein the heater [70] is aligned with the amplification portion (thermal regions 40A, 40B, 40C, 240A, 240B and 240C) of the flow member as discussed in at least paragraph 32 and 43; and shown in Figs. 4 and 9.
Regarding claim 23, Bergstedt discloses wherein the heater includes a conductive trace (resistive heater 65) that is beneath the amplification portion of the flow member as discussed in at least paragraphs 31-33 and 42; and shown in Figs. 2-3 and 5.
Regarding claim 24, Bergstedt discloses wherein the heater includes a conductive trace (resistive heater 65) that is aligned with at least two flow channels from the plurality of flow channels [35] as discussed in at least paragraphs 31-33 and 42; and shown in Figs. 2-3 and 5.
Regarding claim 25, Bergstedt discloses, wherein the heater is an elongate heater that is aligned with at least two flow channels from the plurality of flow channels as shown in Fig. 3.
claim 26, Bergstedt discloses wherein the heater is positioned on the second portion (The heating elements 70 associated with each region 40; paragraph 42) of the substrate between the first connection portion and the second connection portion.
Bergstedt also discloses in paragraph 32 that, It will be appreciated that the depicted arrangement of heating elements 70 is only for purposes of illustration and thus should not be considered limiting, and that any number of heater elements and arrangement thereof on the substrate 15 can be used. 
Therefore, in the alternative, it would have been prima facie obvious to position the heater between the first connection portion and the second connection portion. See MPEP §2144.04 (VI-C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt US 2014/0051159 as applied above to claims 1-8, 10 and 21-26, and further in view of Kim et al. (hereinafter Kim) US 2005/0142036 as cited in the IDS dated 05/25/2021.
 	Regarding claim 9, Bergstedt does not explicitly disclose wherein the flow member is constructed from at least one of a cyclic olefin copolymer or a graphite-based material and has a thickness of less than about 0.5 mm.
 Kim discloses a microfluidic heating system. The system includes an upper substrate (Fig. 2A:110) having a flow path (Fig. 2A:140) that is mated with a lower substrate (Fig. 2A:120) having a plurality of heating elements. The upper substrate (Fig. 2A:110) may be formed from cycloolefin copolymer and bonded to the lower substrate (Fig. 2A:120) by means of adhesive as discussed in at least paragraph 26.  
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the device of Bergstedt with the substrate having a flow path comprised of cycloolefin 
Bergstedt in view of Kim does not explicitly disclose that the flow member has a thickness of less than about 0.5 mm. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a flow member that has a thickness of less than about 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796